Citation Nr: 0740767	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-17 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for gastrointestinal disabilities, to include chronic 
ulcerative colitis, hiatal hernial with gastroesophageal 
reflux disease (GERD), and gastritis.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel









INTRODUCTION

The veteran had active service from August 1983 to June 1986, 
from September 2001 to September 2002, and from February 2003 
to February 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2004 by 
the Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's gastrointestinal disabilities are 
manifested by symptoms of abdominal pain, diarrhea, tenesmus, 
rectal bleeding, cramps, bloating, weakness, indigestion, 
weight loss, heartburn, acid reflux, and epigastric pain, as 
well as occasional symptoms of nausea, vomiting, and melena. 

2.  The veteran's gastrointestinal disabilities are not 
pronounced, resulting in marked malnutrition, anemia, and 
general debility, or with serious complications such as liver 
abscess, nor are they severe with numerous attacks a year and 
malnutrition with health only fair during remissions; 
manifested by symptoms of material weight loss, and 
hematemesis or moderate anemia; or other symptom combinations 
productive of severe impairment of health; or chronic with 
severe hemorrhages, or large ulcerated or eroded areas. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
gastrointestinal disabilities, to include chronic ulcerative 
colitis, hiatal hernial with gastroesophageal reflux disease, 
and gastritis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.114, Diagnostic Codes 7323, 7346, and 7307 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing a Higher Rating

In this case, the veteran contends that the RO should have 
increased his disability rating for his service-connected 
gastrointestinal disabilities.  Disability evaluations are 
determined by the application of the facts presented to VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

Generally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided. 38 C.F.R. § 
4.14 (2006).  According to 38 C.F.R. § 4.114, ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but rather, 
findings must be sufficiently characteristic to identify the 
disease and the resulting disability, and coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
  
The veteran was originally granted service connection for 
chronic inflammatory colitis in a rating decision dated June 
2004.  The RO evaluated the veteran's gastrointestinal 
disability as 30 percent disabling, effective February 10, 
2004.  Shortly thereafter, the veteran submitted 
correspondence in which he sought service connection for 
gastritis.  In a rating decision dated November 2004, the RO 
combined the veteran's gastrointestinal disabilities in light 
of 38 C.F.R. 4.114 and rephrased the issue as service 
connection for chronic inflammatory colitis, hiatal hernia 
with gastroesophageal reflux disease, claimed as chronic 
gastritis.  The RO evaluated the veteran's combined 
gastrointestinal disabilities as 30 percent disabling under 
Diagnostic Codes 7323 (ulcerative colitis) and 7346 (hiatal 
hernia), effective February 10, 2004.  The veteran 
subsequently appealed this decision to the Board.

Factual Background and Analysis

The Board has considered the full history of the veteran's 
service-connected gastrointestinal disabilities.  The 
veteran's gastrointestinal disabilities have not 
significantly changed throughout the appeals process and a 
uniform evaluation is warranted in this case.  The evidence 
of record shows that the veteran is not entitled to an 
evaluation in excess of 30 percent under Diagnostic Codes 
7323, 7346, or 7307.  Specifically, the Board finds that the 
veteran's gastrointestinal disabilities are not pronounced, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess, nor are they severe with numerous attacks a year and 
malnutrition, health only fair during remissions; are not 
manifested by symptoms of material weight loss, and 
hematemesis or moderate anemia; or other symptom combinations 
productive of severe impairment of health; are not chronic 
with severe hemorrhages, or large ulcerated or eroded areas.

As a preliminary matter, the Board notes that the veteran 
submitted numerous medical records in support of the current 
claim.  The bulk of these records, however, are unrelated to 
the current claim and deal with treatment for a psychiatric 
condition and management of diabetes mellitus, type II.  

Service medical records (SMRs) associated with the claims 
file show that the veteran was stationed at Tallil Air Base 
in Iraq in July 2003.  He sought care at sick call at that 
time after reporting abdominal cramps and weakness for a 
period of three to four weeks.  The veteran was diagnosed 
with dehydration.  The veteran returned to sick call 
approximately two weeks later with concerns of rectal 
bleeding after bowel movements.  A physical examination 
showed good bowel sounds and no pain on palpitation of the 
lower abdomen.  The examiner diagnosed the veteran as having 
bright red blood per rectum and offered a questionable 
diagnosis of internal hemorrhoids.  The veteran was 
eventually evacuated to Kuwait and then to Germany, the 
United States, and Puerto Rico for further medical 
evaluation.    

Once in Germany, the veteran underwent a colonoscopy in July 
2003 and was diagnosed as having colitis, not otherwise 
specified.  The colonoscopy report noted the presence of 
multiple "apthous ulcers" in the proximal ascending to 
proximal transverse colon.  A biopsy of the right colon and 
rectum conducted at that time revealed chronic colitis with 
focal acute cryptitis and architectural distortion. Following 
the biopsy, the examiner revised the initial diagnosis in 
August 2003 and diagnosed the veteran as having chronic 
colitis, with a strong suspicion of irritable bowel disease.  

In August 2003, the veteran underwent a colonoscopy and a 
series of biopsies.  A treatment note dated October 2003 
noted the veteran's history of ulcerative colitis and 
internal hemorrhoids.  A gastric biopsy reflected mild 
chronic antral gastritis as well as foveolar gland 
proliferation.     

The Board observes that the veteran was afforded a clinical 
evaluation and physical examination in February 2004.  The 
clinical evaluation was normal and no gastroenterological 
abnormalities were noted.  Approximately one month later, in 
March 2004, the veteran underwent a post-deployment physical 
examination.  The veteran reported that he currently had or 
at the time of deployment experienced fever, weakness, 
headaches, diarrhea, and frequent indigestion.  The examiner 
noted the veteran's diagnosis of colitis-irritable bowel 
disease.    

The first pertinent post-service VA treatment note is dated 
April 2004.  The veteran presented for a gastroenterology 
consultation at that time.  The veteran reported experiencing 
an episode of hematochezia and diarrhea in July, and noted 
that he currently had bloating as well as three watery stools 
associated with food intake.  

A review of the veteran's gastrointestinal system revealed 
evidence of weight loss, gastrointestinal bleeding on toilet 
paper and in stools, diarrhea, tenesmus, and irritable bowel 
disease.  The examiner found no evidence of loss of appetite, 
nausea, vomiting, peptic ulcer disease, change in bowel 
habits, or constipation.   The examiner also noted that the 
veteran was "stable," and scheduled a colonoscopy. 

The veteran subsequently underwent a colonoscopy, also in 
April 2004.  The impression at that time was minimal mucosa 
granulation between five and ten centimeters from the anal 
verge and non-bleeding internal hemorrhoids. The colonoscopy 
was otherwise normal.  A cold biopsy of the tissues collected 
during the colonoscopy was interpreted to show mild chronic 
inflammation.

The Board notes that the veteran was afforded a VA 
Compensation and Pension (C&P) Examination in May 2004 in 
connection with the original claim.  The veteran reported at 
the time of the examination that he experienced rectal 
bleeding for a period of three days.  However, the veteran 
further indicated that there was no significant change in his 
weight and that he had no nausea or vomiting.  The veteran 
described intermittent episodes of diarrhea and a history of 
lower abdominal pain, but denied constipation.  The examiner 
noted that the veteran was prescribed Mesalamine and Isocal.  
Upon physical examination, the examiner noted no evidence of 
fistula, malnutrition, anemia, debility, or colicky pain.  
The examiner diagnosed the veteran as having chronic 
inflammatory colitis "with no definitive evidence whether it 
is Crohn's or ulcerative colitis as of yet."
A VA nutritional assessment dated May 2004 revealed that the 
veteran had hypercholesterolemia as well as a history of 
ulcerative colitis and gastritis.  The veteran described his 
appetite at that time as "good," and indicated that he had 
no eating problems.  However, he acknowledged that he 
experienced diarrhea following meals.  The veteran was placed 
on a reduced calorie diet at that time and encouraged to 
consume a high fiber diet.  He was also encouraged to avoid 
lactose and spicy foods.

In June 2004, the veteran sought VA care after experiencing 
one to two "soft" bowel movements per day with occasional 
traces of blood.  The veteran also described having 
intermittent abdominal cramps, but indicated that he was 
otherwise "feeling fine."  Upon physical examination, the 
examiner noted no gastrointestinal abnormalities, and noted 
that the veteran's most recent laboratory bloodwork showed no 
evidence of anemia.  The examiner also noted the veteran's 
history of "mild chronic inflammation" of the colon, and 
observed that the veteran had a mild elevation in trasaminase 
levels.

The veteran subsequently underwent an abdominal echogram in 
July 2004.  The examiner noted that the veteran's liver 
showed the presence of mild diffuse increased inhomogeneous 
echogenicity suggestive of fatty infiltration or mild diffuse 
hepatocellular disease.  Otherwise, the abdominal echogram 
was interpreted to be negative.         

The Board notes that the veteran underwent a VA examination 
in September 2004 for the purpose of evaluating his stomach 
and duodenum.  The veteran reported subjective symptoms of 
heartburn with burning epigastric pain, diffuse abdominal 
discomfort, and occasional nausea and vomiting, mostly in the 
mornings.  The veteran also indicated that he had 
hematochezia almost daily, but the examiner found no evidence 
of hematemesis, melena, distention, or colicky pain.  Based 
on an August 2003 medical report, the examiner diagnosed the 
veteran as having hiatal hernia with GERD as well as chronic 
ulcerative colitis.

VA administered a small bowel series with barium in April 
2005 to rule out Crohn's Disease.  The small bowel 
examination was normal, and no evidence of obstruction, 
narrowing, abnormal separation, filling defects, or abnormal 
angulation was noted at that time.    

In June 2005, the veteran presented for a VA gastroenterology 
follow-up appointment.  The veteran reported at that time 
that he had three bowel movements per day with no evidence of 
blood.  He also denied tenesmus as well as any diet 
irregularities.  The examiner indicated that the veteran's 
ulcerative colitis was in partial remission at that time.  
The examiner advised the veteran to return for an additional 
follow-up appointment in three months.

The veteran presented to VA in August 2005 with chest pain.  
The veteran denied nausea or vomiting at that time.  A review 
of the veteran's system showed no evidence of weight loss or 
gain, loss of appetite, dysphagia, hematemesis, melena, or 
hematochezia.  The veteran, however, reported abdominal 
discomfort, constipation, and diarrhea.  A physical 
examination of the veteran's abdomen found it to be non-
tender, non-distended, soft, and depressible.  Bowel sounds 
were present in all quadrants, and no masses or evidence of 
organomegaly was noted.  

A VA primary care follow-up treatment note dated October 2005 
reflects that the veteran experienced difficulty in managing 
his diabetes.  He presented with increased blood sugar as 
well as polyuria and polydipsia.  A general review of the 
veteran's system was negative for weight loss or gain, loss 
of appetite, dysphagia, abdominal pain, nausea, vomiting, 
hematemesis, diarrhea, constipation, melena, and 
hematochezia.  A physical examination of the veteran's 
abdomen found it to be non-tender, non-distended, soft, and 
depressible.  Bowel sounds were present in all quadrants, and 
no masses or evidence of organomegaly was noted.  

The Board observes that the veteran sought VA care in late-
October 2005 after experiencing rectal bleeding for several 
days.  The veteran reported having stable weight and one 
bowel movement per day.  The examiner noted the veteran's 
history of ulcerative colitis, and upon physical examination, 
observed minimal, diffuse abdominal tenderness.  The examiner 
adjusted the veteran's medications and diagnosed him as 
having a mild exacerbation of ulcerative colitis.   

The veteran presented to VA approximately two weeks later in 
November 2005 after having difficulty controlling his 
diabetes mellitus.  He reported increased blood sugar as well 
as polyuria and polydipsia.  A general review of the 
veteran's system was negative for weight loss or gain, loss 
of appetite, dysphagia, nausea, vomiting, hematemesis, and 
hematochezia.  However, the examiner noted that the veteran 
experienced abdominal pain, diarrhea, constipation, and 
melena.  A flexible sigmoidoscopy conducted at that same time 
was determined to be normal.

A nutritional assessment dated January 2006 indicated that 
the veteran was losing weight even though he described his 
appetite as "good."  The examiner concluded that the 
veteran was losing weight due to uncontrolled blood sugar and 
an inability to adequately follow the prescribed nutritional 
guidelines. 

The Board notes that the veteran was afforded a VA 
examination in May 2006 for the purpose of evaluating his 
esophagus.  The veteran reported weight loss, non-radiating 
epigastric pain, and pyrosis once per week as well as acid 
reflux approximately three times per week.  He also reported 
occasional nausea.  He denied dysphagia, vomiting and 
hematemesis, but acknowledged having melena one week prior to 
this examination.  An objective physical examination showed 
no evidence of anemia.  The examiner described the veteran's 
nutritional status as "adequate," and diagnosed the veteran 
as having hiatal hernia with esophagitis and gastritis.

VA also administered a C&P examination in May 2006 to 
evaluate the veteran's intestines.  The examiner reviewed the 
veteran's claims file, and noted a history of hematochezia 
and aphthous ulcers.  The veteran reported weight loss of 25 
to 30 pounds in the last eight months, frequent episodes of 
diarrhea one or two times per week resulting in three 
episodes per day, sometimes with small quantities of blood.  
He also noted rare episodes of constipation, but denied 
nausea or vomiting.  The veteran further indicated that he 
experienced daily abdominal pain in the upper left quadrant, 
colic type, which lasted several hours.  He rated the pain as 
"six" on a scale of one to ten, and stated that he obtained 
relief by bending at the stomach.  An objective physical 
examination revealed no evidence of fistula, malnutrition, 
anemia, or other debility.  The examiner confirmed the 
diagnoses of ulcerative colitis and hiatal hernia with 
esophagitis and gastritis.    

A VA primary care follow-up treatment note dated July 2006 
reflects that the veteran experienced difficulty in managing 
his diabetes.  He presented with increased blood sugar as 
well as polyuria and polydipsia.  A general review of the 
veteran's system was negative for weight loss or gain, loss 
of appetite, dysphagia, abdominal pain, nausea, vomiting, 
hematemesis, diarrhea, constipation, melena, and 
hematochezia.  A physical examination of the veteran's 
abdomen found it to be non-tender, non-distended, soft, and 
depressible.  Bowel sounds were present in all quadrants, and 
no masses or evidence of organomegaly was noted.  The 
examiner concluded that there was no change in the veteran's 
colitis at that time. 

The Board notes that the veteran was admitted for inpatient 
psychiatric care at a VA facility in September 2006.  A 
review of the veteran's system at the time of admission 
showed that the veteran experienced abdominal pain and 
intermittent diarrhea.  The veteran denied melena and 
hematochezia.  No evidence of weight loss or gain, loss of 
appetite, dysphagia, nausea, vomiting, hematemesis, or 
constipation was noted.

A VA nutritional assessment dated November 2006 listed 
various high nutritional risk criteria including diarrhea 
lasting more than three days, dysphagia, malnutrition, 
pressure ulcer stages III and IV, unplanned weight loss of 
more than 20 pounds in the last six months, and vomiting 
lasting more than three days, among other conditions.  The 
veteran was deemed to have no such nutritional risk factors 
at that time.

Given the evidence of record, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 30 
percent under Diagnostic Codes 7323.  A 60 percent evaluation 
is assigned under Diagnostic Code 7323 for severe ulcerative 
colitis with numerous attacks a year and malnutrition, the 
health only fair during remissions.  A 100 percent evaluation 
is assigned for pronounced ulcerative colitis resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complications as a liver abscess.

Here, the evidence of record does not describe the veteran's 
colitis as either severe or pronounced.  The Board 
acknowledges that the veteran has chronic ulcerative colitis, 
but VA treatment records show that the veteran's disability 
is an intermittent problem.  In fact, a VA treatment note 
dated June 2004 found the veteran "feeling fine," while a 
June 2005 treatment note indicated that the veteran's colitis 
was in partial remission at that time.  The evidence of 
record is also completely negative for evidence of 
malnutrition (marked or otherwise), anemia, and general 
debility.  VA C&P examinations dated May 2004 and May 2006, 
as well as a VA nutritional assessment of November 2006 
specifically note the absence of such conditions. 

The Board acknowledges that the veteran reported losing 
weight in January 2006 and May 2006, but the January 2006 
treatment note indicated that this condition was related to 
the veteran's inability to control his diabetes mellitus.  
The reason for the veteran's May 2006 self-reported weight 
loss of 25 to 30 pounds over a period of eight months is 
unclear from the record; however, it is noteworthy that the 
veteran was never described as malnourished as a result of 
this weight loss.  The Board also notes that laboratory 
bloodwork indicated that the veteran had elevated liver 
enzymes in July 2004.  An abdominal echogram administered at 
that time showed evidence of mild diffuse increased 
inhomogeneous echogenicity suggestive of fatty infiltration 
or mild diffuse hepatocellular disease.  Otherwise, the 
abdominal echogram was interpreted to be negative.  No 
evidence of a serious complication such as a liver abscess 
was noted, and there is no competent medical opinion of 
record which links the veteran's liver problems to his 
service-connected gastrointestinal disabilities.  
Accordingly, the criteria for an evaluation in excess of 30 
percent under Diagnostic Code 7323 are not met.  

In light of this conclusion, the Board will also examine the 
veteran's claim under Diagnostic Codes 7346 and 7307.  
Diagnostic Code 7346 provides for an evaluation of 60 percent 
for hiatal hernia where evidence of record shows symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  
38 C.F.R. § 4.112.

In this instance, VA treatment records associated with the 
claims file show that the veteran reported abdominal pain on 
a regular basis.  He also reported occasional vomiting in 
September 2004 and occasional melena in November 2005 and May 
2006.  A thorough review of the medical evidence of record 
reveals that the veteran's episodes of vomiting and melena 
were isolated incidents rather than a constant part of his 
overall disability picture.  The Board acknowledges that the 
veteran reported losing weight in January 2006 and May 2006, 
but the January 2006 treatment note indicated that this 
condition was related to the veteran's inability to control 
his diabetes mellitus.  The reason for the veteran's May 2006 
self-reported weight loss of 25 to 30 pounds over a period of 
eight months is unclear from the record.  

In June 2001 prior to deployment to Iraq, the veteran 
underwent a clinical evaluation and physical examination.  
The clinical evaluation was normal, and no gastrointestinal 
abnormalities were noted at that time.  The veteran's weight 
was listed at 194 pounds.  Following his return from Iraq, 
the veteran's weight was listed on a February 2004 
examination report as 186 pounds.  In a July 2005 VA diabetes 
mellitus examination, the veteran's weight was listed at 175 
pounds.  In November 2006, the veteran's listed weight was 
178 pounds, while a recent February 2007 VA treatment note 
listed the veteran's weight at 210 pounds.  Similar to the 
January 2006 weight loss which was linked to the veteran's 
inability to control his diabetes mellitus, it is reasonable 
to conclude that the VA examiner in May 2006 assessed the 
various possible reasons for the veteran's weight loss at 
that time.  In light of the recorded weights, it is clear 
that the veteran has not met the requirements for material 
weight loss as he has not lost greater than 20 percent of his 
baseline weight and sustained the loss for three months of 
longer.  

The Board also notes that the evidence of record is negative 
for both anemia and hematemesis.  Thus, the veteran's 
disability picture still more nearly approximates the 
criteria for a 30 percent evaluation under Diagnostic Code 
7346.  Moreover, the evidence of record does not show that 
the symptoms result in severe impairment of health.  
Accordingly, the criteria for an evaluation in excess of 30 
percent under Diagnostic Code 7346 are not met.

The Board also evaluated the veteran's claim for an increased 
disability rating under Diagnostic Code 7307.  A 60 percent 
evaluation for hypertrophic gastritis, identified by 
gastroscope, is assigned when the condition is chronic with 
severe hemorrhages, or large ulcerated or eroded areas.  The 
Board concludes that Diagnostic Code 7307 is not applicable 
in this case as there is no evidence of record showing that 
the veteran's gastritis is chronic with severe hemorrhages, 
or large ulcerated or eroded areas.  Accordingly, the 
criteria for an evaluation in excess of 30 percent under 
Diagnostic Code 7307 are not met.

In summary, the veteran's gastrointestinal disabilities have 
not significantly changed throughout the appeals process and 
a uniform evaluation is warranted in this case.  The Board 
finds that the veteran is not entitled to an evaluation in 
excess of 30 percent under Diagnostic Codes 7323, 7346, or 
7307.  Rather, the severity of the veteran's overall 
disability under any of the diagnostic codes discussed more 
nearly approximates an evaluation of 30 percent, but not 
higher.  Accordingly, elevation to the next higher evaluation 
under any of the applicable codes is not warranted based on 
the functional impairment due to the overall disability.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
gastrointestinal disabilities that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).


Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran in May 2005 and April 2006 that fully 
addressed all four notice elements.  These letters informed 
the veteran of what evidence was required to substantiate the 
increased rating claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of Supplemental Statements of 
the Case issued in September 2006 and December 2006 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided with 
notice, via a March 2006 letter, of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  The case was then 
readjudicated by way of the September 2006 Supplemental 
Statement of the Case.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded numerous C&P examinations 
in connection with the current claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

An evaluation in excess of 30 percent for gastrointestinal 
disabilities, to include chronic ulcerative colitis, hiatal 
hernial with gastroesophageal reflux disease, and gastritis, 
is denied.
 

____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


